Citation Nr: 0837568	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an effective date earlier than February 19, 
2002, for the grant of service connection for left patello-
femoral pain syndrome (PFPS).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  On August 5, 1996, the original claim of service 
connection for a left knee disability was received.  

2.  In January 1997, the RO denied service connection for a 
left knee condition.  The veteran did not appeal this 
decision within one year of the January 1997 notification.

3.  On February 19, 2002, the RO received a claim to reopen 
entitlement to service connection for a left knee condition; 
there is no communication subsequent to the January 1997 
denial and prior to this date that could be construed as a 
claim for benefits.

4.  Additional service treatment records were received after 
the January 1997 final decision; the subsequent grant of 
service-connected benefits was based in part on these 
records.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, which denied service 
connection for a left knee condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2007).

2.  The criteria for an earlier effective date of August 5, 
1996 for the grant of service connection for left PFPS are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(c), 3.400(q), (r) (2006, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and SOC's.  
See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Letters dated in June 2002 and September 2003 advised the 
veteran of the evidence and information needed to 
substantiate her original claim for service connection.  The 
letters further advised the veteran of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  In February 2004, a 
VCAA letter pertaining to the specific issue of an earlier 
effective date was sent to the veteran.  This letter 
explained the type of evidence necessary to substantiate her 
claim for an earlier effective date.  She was advised of the 
information and evidence VA will obtain and which information 
and evidence she was responsible for providing.  The claim 
was readjudicated in May 2004.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c) (2007).

The claims file contains the veteran's available service 
treatment records, VA medical records, and private medical 
records.  The veteran has not identified additional treatment 
records that need to be obtained.  The veteran was provided a 
VA examination.  The Board notes that further examination 
would not assist the veteran in substantiating her claim for 
an earlier effective date.  

As such, the Board finds that a remand to obtain these 
records would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

On review, the Board concludes that VA has satisfied its 
duties to notify and to assist.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).


Earlier Effective Date

The veteran's original claim of service connection for a left 
knee disability was received on August 5, 1996.  Thereafter, 
the veteran's claim for service connection for a left knee 
condition was originally denied by rating decision dated in 
January 1997.  At that time, it was noted that the veteran's 
service treatment records were not of record.  Post-service 
private medical evidence did not show treatment for a left 
knee condition.  The veteran complained of left knee pain.  
The current VA examination revealed crepitus, pain, and 
stiffness of the left knee.  However, x-rays were normal and 
a chronic left knee disability was not diagnosed.  The claim 
was ultimately denied on the basis that there was no evidence 
that a chronic left knee condition currently existed.  The 
veteran did not appeal this decision within one year 
following the January 1997 notification and it is final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§3.104 (2007).  

On February 19, 2002, the RO received the veteran's request 
to reopen her claim for service connection.  Thereafter, 
private medical records, lay evidence, a VA medical 
examination, and service treatment records were received.  In 
October 2003, the Board granted service connection for left 
PFPS, effective February 19, 2002.

The veteran contends that she is entitled to an effective 
date prior to February 19, 2002 for the grant of service 
connection for left PFPS.  The veteran asserts that 38 C.F.R. 
§ 3.400(q)(2) was not considered.  The veteran maintains that 
although the September 1996 VA examination did not show a 
diagnosed left knee condition, it showed pain in the knee 
with stiffness.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  When new and material 
evidence, other than service department records, is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(2) (2007).  The effective 
date based on reopened claims is date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) of this chapter.  38 C.F.R. 
§ 3.400(r) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

In determining whether the veteran is entitled to an earlier 
effective date, the Board must consider whether she filed a 
claim to reopen subsequent to the January 1997 final decision 
and prior to the assigned effective date of February 19, 
2002.  Review of the claims folder fails to reveal any 
communication during this time period from the veteran or her 
representative that could be construed as indicating intent 
to reopen a claim of entitlement to service connection for a 
left knee disability.  

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  

Prior to the revision, 38 C.F.R. § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 38 C.F.R. § 3.400(q)(1) is redesignated as new 
§§ 3.400(q)(1) and (2) without substantive change.  See 70 
Fed. Reg. 35388 (2005).  The Board therefore finds there is 
no prejudice to the veteran in considering the revised 
38 C.F.R. § 3.156(c).  

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2007).  

On review, the veteran's service treatment records were not 
contained in the claims file at the time of the January 1997 
decision.  That decision was ultimately denied on the basis 
that there was no current left knee condition.  Although 
crepitus, pain, and stiffness were shown on the September 
1996 VA examination, there was no specifically diagnosed left 
knee disability.  The reported diagnosis at the time was pain 
in the left knee with stiffness.  The Board notes that 
limitation of motion was also shown.  

The evidence received in conjunction with the claim to reopen 
includes private medical records, VA medical records, lay 
evidence, and service treatment records.  The service 
treatment records showed that the veteran was treated for 
left knee pain and strain in December 1989.  In pertinent 
part, the September 2003 VA examination reflected complaints 
of pain, weakness, and stiffness of the left knee.  
Limitation of motion was demonstrated.  X-rays were normal.  
The diagnosis was mild bilateral PFPS.  

In an October 2003 rating decision, the RO granted service 
connection for left PFPS.  The RO noted the inservice 
complaints of left knee pain and strain, the lay evidence 
(indicating knee problems began in service), private medical 
records showing PFPS, and the VA examination reports.  The RO 
stated the following:

Considering the service medical record evidence of 
treatment in service and the current findings, the 
benefit of reasonable doubt is granted in favor of the 
veteran.  Service connection for patello-femoral pain 
syndrome of the left knee has been established as 
directly related to service.  

The RO assigned an effective date for service connection of 
February 19, 2002, the date of the claim to reopen the issue 
of service connection for a left knee disability.  

On review, the grant of service connection was based on the 
totality of the record.  The grant was based on the service 
treatment records showing inservice complaints of left knee 
pain, the lay evidence showing continued knee pain, and the 
medical evidence which showed left PFPS.  At the time of the 
original denial of service connection in January 1997, the 
service treatment records were not available.  The medical 
evidence at that time documented the same basic objective 
findings regarding the left knee.  Although there was no 
specific diagnosis of PFPS, the objective evidence was 
substantially the same.  The claim was denied on the basis of 
no current disability; however, as pointed out by the 
veteran, there were objective clinical findings without a 
specific diagnosis.  The Board notes that the current 
diagnosis is essentially of a pain syndrome, which is 
consistent with those prior 1996 findings which were 
basically the same in nature.  Clearly, the inservice left 
knee findings shown on the service treatment records were 
part of the basis of the eventual grant of service 
connection.  

Thus, the provisions of 38 C.F.R. § 3.156(c) are for 
application.  VA must reconsider the claim, notwithstanding 
paragraph (a) of this section.  The assigned effective date, 
therefore, may be date of original claim or date entitlement 
arose, whichever is later since the claim was received over 
one year after service separation.  The original date of 
claim was August 5, 1996.  The Board accepts this date as the 
later between date of claim and date entitlement arose.  

Thus, an earlier effective date of August 5, 1996, for the 
grant of service connection for left PFPS is warranted.  


ORDER

Entitlement to an earlier effective date of August 5, 1996, 
for the grant of service connection for left PFPS is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


